Case 2:19-cv-00043 Document 74 Filed on 12/23/19 in TXSD Page 1 of 7
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              December 23, 2019
                                                               David J. Bradley, Clerk
Case 2:19-cv-00043 Document 74 Filed on 12/23/19 in TXSD Page 2 of 7
Case 2:19-cv-00043 Document 74 Filed on 12/23/19 in TXSD Page 3 of 7
Case 2:19-cv-00043 Document 74 Filed on 12/23/19 in TXSD Page 4 of 7
Case 2:19-cv-00043 Document 74 Filed on 12/23/19 in TXSD Page 5 of 7
Case 2:19-cv-00043 Document 74 Filed on 12/23/19 in TXSD Page 6 of 7
Case 2:19-cv-00043 Document 74 Filed on 12/23/19 in TXSD Page 7 of 7
